DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.
 
Response to Amendment

Claims 1-5, 7, 10, 12, 13, 16, 26, 31, 45, 47, 54, and 70 are currently pending in the application.  The rejections of record from the office action dated 15 February 2022 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 70 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be support to recite that the first extruded segment is the capstock layer.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 10, 12, 13, 16, 26, 31, 45, 54, and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the first composition" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 1, the phrase “the polymer resin of the first composition” renders the clam indefinite because it is unclear what is meant by this.  Does applicant mean to recite that the polymer resin is identical to the polymer resin in the first extruded segment?  For purposes of this office action, it will be considered any polymer resin.
 Regarding claims 4 and 5, claims 4 and 5 recite the limitation "the first composition" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
	Regarding claim 26, it is unclear which polymer resin is being referred to, the polymer resin of the first extruded segment, the second extruded segment or both?  For purposes of this office action it will be interpreted as either the polymer resin of the first extruded segment or the second extruded segment.
	Regarding claim 54, the phrase “extruded segment” in line 1 renders the claim indefinite because it is unclear if this refers to the first extruded segment or the second extruded segment.  For purposes of this office action it will be considered either the first extruded segment or the second extruded segment.
	Claims 2-3, 7, 10, 12, 13, 16, 26, 31, 45 and 70 are rejected because they depend from rejected claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 13, 16, 26, 31, 45, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (USPN 6,122,877) in view of Summers (USPN 4,183,777).
Regarding claims 1, 10, 26, 47, 70, Hendrickson teaches an extruded article (col. 1, lines 1-10) comprising an extrudable composition (i.e. first extruded segment) of 100 parts vinyl chloride, 7.5 parts (i.e. at least 5 phr) acrylic resin impact modifier and 40 wt.% sawdust (col 16, lines 60-67; col 17, lines 1-27) in the form of wood fiber (i.e. at least 5 wt.% of fibers) (col. 17, lines 1-27, col. 13, lines 1-26).  
Hendrickson also teaches coextruding the article with a capstock (i.e. coextrudate; second extruded segment; wherein at least a portion of the first extruded segment overlaps at least a portion of the second extruded segment in cross-section) (C9/L13-26, C14/L60-65).  The capstock is coextensive (Hendrickson, col. 15, lines 1-5).  
The composition of the capstock, in at least one embodiment, is directed to Summer (USPN 4,183,777) (col. 15, lines 7-24).
Turning now to Summers, Summers teaches the capstock to comprise a polyvinyl chloride polymers (i.e. with a vinyl chloride substrate) (abstract, claim 1).  The examiner notes that no impact modifier is expressly taught in the capstock and thus is being interpreted as satisfying the < 5 phr impact modifier limitation as claimed.  The polyvinyl chloride capstock is taught to provide improved appearance and weatherabilty (col. 3, lines 15-18).  
It would have been obvious to one skilled in the art to use the capstock of Summers, which comprises polyvinyl chloride (i.e. the resin of the first extruded segment) for its taught improvements appearance and weatherabilty (Summer, col. 3, lines 15-18).  
Regarding claims 2 and 3, Hendrickson does not expressly teach the depression depth of the extruded segment, however as the extruded segment of Hendrickson is identical to that as claimed, the extruded segment would be expected to have the depression depth as claimed, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Regarding claim 13, Hendrickson also teaches glass as an alternative reinforcement fiber (col. 12, lines 62-67) and its choice would have been obvious to the person of ordinary skill to exchange in the above composition.
Regarding claim 16, the limitations of claim 1 have been previously set forth.  Hendrickson teaches wood fiber as having a length of at least 0.1 mm up to 1 mm and an aspect ratio preferably of between 2.5 and 10 (e.g. including diameters of from .01 mm (10 microns) to 0.4 mm (400 microns)) (i.e. overlapping with about 2 microns to about 50 microns) (col. 13, lines 16-25).   Given that the ranges are overlapping, a prima facie case of obviousness exists.
Regarding claim 31, Hendrickson teaches the extruded article for window and door applications (i.e. fenestration component) (col. 3, lines 14-30).  
Regarding claim 45, the examiner notes that the perspective of interior/exterior is completely relative to the viewer’s perspective.  Thus, the embodiment as claimed is encompassed by modified Hendrickson. 
Regarding claim 70, given that the layers overlap each other, either could be considered a capstock layer.  Therefore, it is the examiner’s position that the first extruded segment could be considered a capstock layer. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (USPN 6,122,877) and Summers (USPN 4,183,777), as applied to claim 1 above, in view of Garft (US 2008/0021135).
Regarding claims 4 and 5, modified Hendrickson teaches all of the claim limitations as set forth above.  
Hendrickson exemplifies 7.5 phr impact modifier, but does not expressly teach greater than or equal to 10 phr of an impact modifier.  
Garft is in the related field of extruded fiber reinforced resins (abstract, [0003-0008, 0044]), and specifically those of polyvinyl chloride [0077] and for applications including siding and the like articles [0036].  Garft teaches the compositions to include additives such as impact modifiers [0074] and to be included in an amount of up to about 15 phr.  
Hendrickson and Garft are in related fields, both in composition and in application.  It would have been obvious to one skilled in the art to modify the composition of Hendrickson to include up to about 15 phr of an impact modifier as taught by Garft as such ranges are common in the art fiber reinforced resins used for the above products.  The examiner notes that combining prior art elements according to known methods for yielding predictable results establishes a prima facie case of obviousness (MPEP 2143 I (A)).
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (USPN 6,122,877) and Summers (USPN 4,183,777), applied to claim 1 above, in view of Rozkuszka et al. (US 5,612,413).
Regarding claims 7 and 12, modified Hendrickson discloses al of the claim limitations as set forth above.  Modified Hendrickson does not disclose that the impact modifier comprises a core-shell impact modifier or that the impact modifier comprises a methyl methacrylate shell and an acrylate core.
Rozkuszka discloses that PVC modified with an impact modifier comprising a methyl methacrylate shell and an acrylate core exhibits improved toughness (abstract). 
It would have been obvious to one of ordinary skill in the art to use the impact modifier of Rozkuszka as the impact modifier in the article of Hendrickson in order to provide an article with improved toughness and because it is well known in the art to do so and doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.
Claims 47 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (USPN 6,122,877) in view of Summers (USPN 4,183,777) and Garft (US 2008/0021135).
Regarding claim 47, Hendrickson teaches an extruded article (col. 1, lines 1-10) comprising an extrudable composition (i.e. first extruded segment) of 100 parts vinyl chloride, 7.5 parts (i.e. at least 5 phr) acrylic resin impact modifier and 40 wt.% sawdust (col 16, lines 60-67, col 17, lines 1-27) in the form of wood fiber (col. 17, lines 1-27, col. 13, lines 1-26).  Hendrickson also teaches fiber glass as an alternative reinforcement fiber (col. 12, lines 62-67) and its choice would have been obvious to the person of ordinary skill to exchange in the above composition.  A prima facie case of obviousness exists when substituting equivalents known for the same purpose (MPEP 2144.06 II).
Hendrickson also teaches coextruding the article with a capstock (i.e. coextrudate; second extruded segment; wherein at least a portion of the first extruded segment at least partially overlaps the second extruded segment in cross-section) (C9/L13-26, C14/L60-65).  The capstock is coextensive (Hendrickson, col. 15, lines 1-5).  
The composition of the capstock, in at least one embodiment, is directed to Summer (USPN 4,183,777) (col. 15, lines 7-24).
Turning now to Summers, Summers teaches the capstock to comprise a polyvinyl chloride polymers (i.e. with a vinyl chloride substrate) (abstract, claim 1).  The examiner notes that no impact modifier is expressly taught in the capstock and thus is being interpreted as satisfying the < 5 phr impact modifier limitation as claimed.  The polyvinyl chloride capstock is taught to provide improved appearance and weatherabilty (col. 3, lines 15-18).  
It would have been obvious to one skilled in the art to use the capstock of Summers, which comprises polyvinyl chloride (i.e. the resin of the first extruded segment) for its taught improvements appearance and weatherabilty (Summer, col. 3, lines 15-18).  
Hendrickson exemplifies 7.5 phr impact modifier, but does not expressly teach greater than or equal to 10 phr of an impact modifier.  
Garft is in the related field of extruded fiber reinforced resins (abstract, [0003-0008, 0044]), and specifically those of polyvinyl chloride [0077] and for applications including siding and the like articles [0036].  Garft teaches the compositions to include additives such as impact modifiers [0074] and to be included in an amount of up to about 15 phr ([0115]).  
Hendrickson and Garft are in related fields, both in composition and in application.  It would have been obvious to one skilled in the art to modify the composition of Hendrickson to include up to about 15 phr of an impact modifier as taught by Garft as such ranges are common in the art fiber reinforced resins used for the above products.  The examiner notes that combining prior art elements according to known methods for yielding predictable results establishes a prima facie case of obviousness (MPEP 2143 I (A)).
Regarding claim 54, Hendrickson does not expressly teach the depression depth of the extruded segment, however as the extruded segment of Hendrickson is identical to that as claimed, the extruded segment would be expected to have the depression depth as claimed, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).

Response to Arguments

Applicant's arguments filed 12 August 2022 have been fully considered but they are not persuasive.
Applicant argues that Hendrickson does not disclose a coextrudate and points to the Declaration of Trevor Dean Peterson, which states that coextrusion provides a different structure than layering two pieces on top of one another.
Applicant’s argument is moot given that the rejection of amended claims 1 and 4 rely on the capstock layer of Hendrickson, which is coextruded with the article, therefore forming a coextrudate.  As set forth above, Hendrickson also teaches coextruding the article with a capstock (i.e. second extruded segment; wherein at least a portion of the first extruded segment at least partially overlaps the second extruded segment in cross-section) (C9/L13-26, C14/L60-65).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782